 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Proposed Counsel for Debtor
     Munchery, Inc.
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11    In re                                                  Case No. 19-30232
12
      MUNCHERY, INC.                                         Chapter 11
13
               Debtor and Debtor in Possession.              APPLICATION TO EMPLOY
14                                                           COUNSEL FOR CHAPTER 11
                                                             DEBTOR (FINESTONE HAYES
15                                                           LLP)

16

17            Debtor and Debtor in Possession, Munchery, Inc. (“Debtor” or “Applicant”) submits

18   this application to employ Finestone Hayes LLP (the “Firm”), whose business office is 456

19   Montgomery St, 20th Floor, San Francisco, CA 94104, as its general bankruptcy counsel (the

20   “Application”). This Application is brought pursuant to sections 327(a) and 328 of the

21   Bankruptcy Rules, Federal Rule of Bankruptcy Procedure 2014 and the Guidelines of the

22   Office of the U.S. Trustee. In support of the Application, the Applicant represents as follows:

23            1.     Applicant filed in this Court its Voluntary Petition for relief under Chapter 11 of

24   Title 11 of the United States Code on February 28, 2019.
25
              2.     During the course of this Chapter 11 case, Applicant will require the services of
26
     counsel skilled in reorganization matters. Applicant now seeks Court approval to retain the
27
     Firm, at the expense of the estate, to provide the legal services that will be required to represent
28
     Applicant in this Chapter 11 case. Applicant desires to retain the Firm because of its expertise
     Case: 19-30232
     APPLICATION         Doc# COUNSEL
                   TO EMPLOY    51 Filed: 03/11/19 Entered: 03/11/19 11:52:39 Page             1 1 of 4
 1   in the areas of insolvency and business reorganizations. The Firm has extensive experience in

 2   representing debtors, creditors and asset purchasers in insolvency settings. Based on the Firm’s
 3
     experience, Applicant believes it is in the best interest of the Debtor’s estate to retain the Firm
 4
     in this Chapter 11 case. All members of the Firm who will be active in this case are admitted to
 5
     practice in this Court.
 6
            3.      Subject to further order of this Court, and without being exhaustive, the Firm
 7

 8   proposes to render the following types of legal services to Applicant:

 9                  a)         To advise and represent Applicant to all matters and proceedings within
10                  this Chapter 11 case, other than those particular areas that may be assigned to
11
                    special counsel;
12
                    b)         To assist, advise and represent Applicant in any manner relevant to a
13
                    review of its debts, obligations, maximization of its assets and where
14

15                  appropriate, disposition thereof;

16                  c)         To assist, advise and represent Applicant in the operation of its business;

17                  d)         To assist, advise and represent Applicant in the performance of all of its
18                  duties and powers under the Bankruptcy Code and Bankruptcy Rules, and in the
19
                    performance of such other services as are in the interests of the estate; and,
20
                    e)         To assist, advise and represent Applicant in dealing with its creditors and
21
                    other constituencies, analyzing the claims in this case and formulating and
22

23                  seeking approval of a Plan of Reorganization.

24          4.      Subject to the provisions of the Bankruptcy Code, the Bankruptcy Rules, the

25   Guidelines for Compensation and this Court’s rules, Applicant proposes to pay the Firm its
26
     customary hourly rates in effect from time to time and to reimburse the Firm for its expenses
27
     according to its customary reimbursement policies. The current hourly rates of the attorneys
28
     handling this Chapter 11 case are Stephen D. Finestone - $495; Jennifer C. Hayes - $495; and
     Case: 19-30232
     APPLICATION      Doc# COUNSEL
                 TO EMPLOY 51 Filed: 03/11/19                Entered: 03/11/19 11:52:39        Page
                                                                                                  2 2 of 4
 1   Ryan A. Witthans- $320. From time to time, the Firm may utilize the services of contract

 2   attorneys whose rates vary from $350-$375.
 3
              5.     It is contemplated that the Firm may seek interim compensation during the case
 4
     as permitted by section 328(a) and 331(a) of the Bankruptcy Code and Bankruptcy Rule 2016.
 5
     The Firm understands that its compensation in the case is subject to the prior approval of this
 6
     Court, after notice and a hearing.
 7

 8            6.     As discussed in the accompanying Declaration of Stephen D. Finestone, neither

 9   the Firm, nor any of its members or employees, have any connection with the Debtor, any
10   creditors of the estate, any party in interest, their attorneys or accountants, any judge of this
11
     Court, the United States Trustee or any person employed in the office of the United States
12
     Trustee.
13
              7.     Applicant desires to retain the Firm under a general retainer of $75,000 less the
14

15   amount applied prior to filing as discussed in the Firm’s Rule 2016 statement. The retainer was

16   paid by Applicant.

17            8.     This Application has been submitted to the Office of the United States Trustee.
18   No hearing is required unless requested by the United States Trustee, a party in interest or the
19
     Court.
20
              Wherefore, Applicant respectfully requests that this Court approve the employment of
21
     Finestone Hayes LLP as its general bankruptcy counsel to render services as described above,
22
     with compensation to be paid as an administrative expense in such amounts as this Court may
23
     hereafter determine and allow.
24
     Dated: March 11, 2019
25

26
                                                            /s/ James Beriker
27                                                          President and CEO for Munchery, Inc.

28

     Case: 19-30232
     APPLICATION      Doc# COUNSEL
                 TO EMPLOY 51 Filed: 03/11/19               Entered: 03/11/19 11:52:39         Page
                                                                                                  3 3 of 4
 1                                        PROOF OF SERVICE

 2
             I, the undersigned, declare that I am over the age of eighteen years and am not a party to
 3   the within-entitled action; my business address is 456 Montgomery Street, 20th Floor, San
     Francisco, CA 94104.
 4
            On the below date I served the attached document(s) entitled:
 5
     APPLICATION TO EMPLOY COUNSEL FOR CHAPTER 11 DEBTOR (FINESTONE
 6   HAYES LLP)

 7   on all interested parties in said cause addressed as follows:

 8   Office of the U.S. Trustee
     450 Golden Gate Ave., 5th Floor
 9   Suite #05-0153
     San Francisco, CA 94102
10
     X      (BY MAIL) by placing a true copy thereof enclosed in a sealed envelope with postage
11          thereon fully prepaid, in the ordinary course of business for collection and mailing that
            same day at 456 Montgomery Street, 20th Floor, San Francisco, CA. I declare that I am
12          readily familiar with the business practice of Finestone Hayes LLP for collection and
            processing of correspondence for mailing with the United States Postal Service and that
13          the correspondence would be deposited with the United States Postal Service that same
            day in the ordinary course of business.
14

15          (BY HAND) by causing a true copy of such document(s) to be hand-delivered by
            messenger to the following at their respective addresses as indicated above.
16

17          (BY FEDERAL EXPRESS) by placing a true copy thereof enclosed in a sealed
            envelope for delivery via Federal Express to the addressee(s) noted above.
18

19          (BY FACSIMILE) I served the foregoing documents on the interested party/parties in
            this action by facsimile transmission and the transmission was reported as completed
20          without error to the office(s) with the following fax number: (see above)
                     . I attached to this proof of service the transmission report that was properly
21          issued by the transmitting facsimile machine maintained by Vogl & Meredith, 456
            Montgomery Street, San Francisco, California.
22
            Executed March 11, 2019 at San Francisco, California.
23

24          (Federal) I declare under penalty of perjury that the foregoing is true and
            correct.
25

26   Name: Alex Castillo                           /s/ Alex Castillo

27

28

     Case: 19-30232
     APPLICATION      Doc# COUNSEL
                 TO EMPLOY 51 Filed: 03/11/19             Entered: 03/11/19 11:52:39       Page
                                                                                              4 4 of 4
